IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 17, 2009
                                     No. 08-60936
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




WILMER MOISES FUENTES,

                                                   Petitioner,

v.

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A99 574 901




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Wilmer Fuentes petitions for review of an order of the Board of Immigra-
tion Appeals (“BIA”) affirming a decision of the immigration judge (“IJ”) to deem

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60936

his application for withholding of removal abandoned because it was not timely
filed. Fuentes argues that the IJ infringed his due process rights by not permit-
ting him to make statements concerning whether his fingerprint and biometric
information had been obtained and that the IJ inaccurately reported that he had
not filed a motion for a continuance. Fuentes also contends that the BIA erred
by adopting the IJ’s decision without considering his due process argument.
      Fuentes’s arguments lack merit. Our review of the record shows that the
IJ was apprised of the pertinent information and permitted Fuentes to present
his case. Further, the IJ’s decision was in accord with the applicable regulation.
See 8 C.F.R. § 1003.31(c). Fuentes has shown no error in connection with the
BIA’s decision to adopt the IJ’s opinion as its own, nor has he shown that the
BIA acted improperly by failing to address any claims raised in the appellate
brief he filed in his administrative proceedings. The petition for review is
DENIED.




                                        2